Citation Nr: 1634232	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  13-09 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent prior to August 11, 2009, for status-post old fracture transverse process, L-1, with lumbar strain.

2.  Entitlement to an evaluation in excess of 40 percent from and after November 1, 2009, for status-post old fracture transverse process, L-1, with lumbar strain.

3.  Entitlement to an earlier effective date for the assignment of the 40 percent evaluation for status-post fracture transverse process, L-1, with lumbar strain.

4.  Entitlement to service connection for major depressive disorder.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

6.  Entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days.


REPRESENTATION

Appellant represented by:	Ashley Brooke Thomas, Attorney at Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In May 2009, the RO denied an increased rating for status-post old fracture transverse process, L-1, with lumbar strain, rated 20 percent, and denied service connection for depression.  In February 2010, the RO, in pertinent part, increased the evaluation of status post old fracture transverse process, L-1, with lumbar strain, to 40 percent disabling, effective November 1, 2009.  This decision created a staged rating, as the appeal period began a year prior to the March 2009 increased rating claim.  38 U.S.C.A. § 5110(b)(3) (West 2014). 

The Veteran filed notices of disagreement in December 2009 and March 2010, that included a claim for an earlier effective date for the increased evaluation for the Veteran's service-connected lumbar spine disability.  The RO issued a statement of the case dated in February 2013, and the Veteran submitted his substantive appeal in April 2013, in which he requested an opportunity to testify at a videoconference hearing before the Board.  The Veteran cancelled this request in June 2016.  38 C.F.R. § 20.704.

In December 2014, the RO denied a temporary total evaluation because of hospital treatment in excess of 21 days.  The Veteran was notified of this decision in a letter dated January 6, 2015.  On January 6, 2016, the RO received the Veteran's notice of disagreement with this decision.

In August 2015, the RO denied the Veteran's claim for TDIU.  In June 2016, the Veteran submitted his notice of disagreement with this decision.
 
Here, the Board notes that relevant evidence and argument in connection with the Veteran's claims was submitted, without waiver of initial RO consideration, since the most recent statement of the case dated in February 2013.  However, 38 U.S.C.A. § 7105(e) provides that waiver of initial RO review of evidence submitted to the RO or the Board by the claimant or representative is presumed in cases when the substantive appeal was filed after February 2, 2013.  See 38 U.S.C.A. § 7105(e) (West 2014). 

The issues of entitlement to TDIU and a temporary total evaluation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether, prior to August 11, 2009, symptoms of the Veteran's lumbar spine disability more nearly approximated forward flexion of 30 degrees or less, and symptoms did not more nearly approximate ankylosis of the entire thoracolumbar spine, or incapacitating episodes as defined in the applicable regulation.

2.  From and since November 1, 2009, symptoms of the Veteran's lumbar spine disability have not more nearly approximated unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes as defined in the applicable regulation.  

3.  The evidence is at least evenly balanced as to whether an increase in the level of disability of the Veteran's lumbar spine disability, so as to warrant a 40 percent evaluation, was factually ascertainable from the March 31, 2009 date of claim, but the evidence does not reflect that such increase was factually ascertainable within a year prior to that date.

4.  The evidence is approximately evenly balanced as to whether major depressive disorder had its onset in service. 

 
CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 40 percent, but no higher, for lumbar spine disability prior to August 11, 2009, have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, 5235-5237 (2015).

2.  The criteria for a rating higher than 40 percent for lumbar spine disability from and after November 1, 2009, have not been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, 5235-5237.

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for an effective date of March 31, 2009, but no earlier, for the assignment of the 40 percent evaluation for status-post fracture transverse process, L-1, with lumbar strain, have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

4.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for major depressive disorder have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

In letters dated in December 2008 and March 2009, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, as the Board finds that service connection is warranted for major depressive disorder, no additional development is required with regard to that claim. 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file, to include records related to the Veteran disability award from the Social Security Administration.  The Veteran was also afforded multiple VA examinations in connection with the claims decided herein that, taken together, fully address the criteria for deciding the claims.  In this regard, the Board notes that the examiners reviewed the Veteran's medical history and claims file and offered reasoned opinions based on a review of the relevant evidence. 





II.  Increased rating for lumbar spine.

Applicable Law and regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55,58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45.

The Veteran has been assigned a 20 percent evaluation for his lumbar spine disability prior to August 10, 2009, a 100 percent evaluation from August 11, 2009 through October 31, 1009, and a 40 percent evaluation from and after November 1. 2009.  The Veteran was assigned these evaluations under 38 C.F.R. § 4.71a, DCs 5235-37.  All spine disabilities are rated under the General Rating Formula for Diseases and Injuries of the Spine.

The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. Associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1). 

Under that formula, a 20 percent evaluation applies where the evidence shows forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).

IVDS may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which assigns a 10 percent evaluation with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation may be assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation may be assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation may be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2003-2015).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  Id. at Note (1).

Evidence

The evidence in this case consists of private and VA treatment records as well as multiple VA examinations.

VA treatment records note treatment for the Veteran back condition.  On physical examination in 2004, the physician noted that the Veteran had full range of active motion of all body parts full strength in all muscle groups, neurological examination was within normal limits.  There was no notation as to paraspinal muscle spasm. The assessment was chronic low back pain.  On physical therapy consult in May 2004, the Veteran reported a history of low back pain and stated that at times he had symptoms in the left leg.  On physical examination, the Veteran had posture strength, sensation, reflexes and range of motion all within normal limits, except for some hamstring tightness in both legs.  The therapist noted that repetitive lumbar flexion and extension exercises did not cause any increased pain. The Veteran had negative straight leg raising test and there was no instability.  In July 2004, the Veteran reported decreased back pain and that the physical therapy had helped and that he felt he no longer needed physical therapy.

In January 2009, the Veteran was seen for low back pain that was intractable.  The Veteran was reported to have undergone pain management that was no helping.  
MRI demonstrated two level lumbar degenerative disease at L4-5 and L5-S1.  Surgery was recommended.

In August 2009, the Veteran underwent lumbar spine surgery with subsequent eight weeks of convalescence.  The surgery performed was L4-L5 posterior lumbar interbody fusion, L5-S1 posterior lumbar interbody fusion, insertion of unilateral cage left to-right L4- L5, insertion of unilateral Stryker cage left to right L5-S1, left lateral diskectomy L4-L5, L5-S1, and sextant percutaneous pedicle screw instrumentation, L4, L5, S1.

On VA examination in April 2009, the Veteran had range of motion of 85 degrees flexion, 10 degrees extension, 10 degrees left & right flexion, and 25 degrees bilateral rotation.  Total range of motion was 165/240 degrees.  Range of motion was limited by pain, and there was some fatigue and weakness, but no lack of endurance or in coordination noted.  Neurological examination showed normal function and motor strength in both upper and lower extremities.  There was normal sensation to pinprick dull light touch and vibratory sense, and there was normal toe walk, heel walk, heel to toe.  X-ray findings showed spondylosis at both L4-5 and L5-S1.  The Veteran was diagnosed with lumbar spine with degenerative disk disease without radiculopathy.  The examiner indicated that "additional limitation due to flare-ups cannot be determined without resorting to mere speculation."

In a rating decision dated in December 2009, the Veteran was granted a temporary 100 percent evaluation from August 11, 2009 to November 1, 2009, based on low back surgery.

VA treatment reports from September 2009 through January 2010 noted that the Veteran was treated for complaints of chronic low back pain.

On VA examination in January 2010, the Veteran reported that he was prescribed bed rest in August 2009 following surgery and hospitalization for 5 days.  Eight weeks of incapacitation were noted, as well as physical therapy for three months until December 2009.  The Veteran had decreased range of motion and could not stand for than five minutes.  The Veteran reported symptoms of lumbar spine, bilateral lower extremity pain and paresthesia, stiffness, weakness, fatigability, and lack of endurance.  The Veteran reported functional limitation of being able to lift no greater than five pounds and indicated that he could not stand or walk more than five minutes.  The Veteran denied any incapacitation, or loss of bladder or bowel problems.  He stated that he had not had any flare-ups.  The Veteran reported symptoms of bilateral radiculopathy of the lower extremities, left greater than right.  He also reported symptoms of pain and paresthesia in the lower extremities, but denied having any functional loss.  Upon examination, it was noted that the Veteran's posture was normal, his gait was slow (as he was using a walker).  There was no evidence of palpable spasm or tenderness and deep tendon reflexes were 2/4 equal bilaterally for the patella and Achilles reflexes.  Strength testing to gravity and resistance was 4/5 bilaterally in the lower extremities which was  decreased for age and bilaterally equal.   The examiner noted that he was unable to distinguish between pin prick and light touch at the lower extremities L4, L5 and S2. The Veteran was able to stand on toes, but not able to toe walk, heel walk, and heel to toe walk due to instability.  There was no evidence of amputations or prosthetics and the back and neck were bilaterally symmetric without evidence of gross scoliosis, exaggerated kyphosis, or lordosis.  There was no evidence of palpable spasms or tenderness and Romberg test and pronator drift were negative.  Range of motion testing indicated flexion of 0 to 30 degrees.  The examiner noted that extension was 0 degrees as the test was not attempted due to pain.  Right and left lateral flexion and right and left lateral rotation were also 0 degrees as these were not attempted due to pain.  There was no painful motion, tenderness, spasms, edema, fatigability, lack of endurance, weakness, or instability except as noted. There was no evidence of additional limitation of motion, after at least three repetitions.  The examiner stated that the additional limitation, due to flare-ups could not be determined without resorting to mere speculation.  X-rays revealed lumbar status post fusion L4-L5 with residual bilateral radiculopathy L4-L5 and S1.

In a rating decision dated in February 2010, the RO increased the evaluation of status-post old fracture transverse process, L-1, with lumbar strain, to 40 percent effective November 1, 2009, the date following the completion of the temporary 100 percent evaluation.

On VA examination dated November 2012, the Veteran was noted to have degenerative disc disease of the lumber spine.  Range of motion testing showed forward flexion of 30 degrees and extension of 0 degrees with painful motion.  Right lateral and left lateral flexion were 5 degrees each.  Right and left lateral rotation were 5 degrees and 10 degrees with painful motion.  There was no additional limitation following repetitive motion.  There was mild radiculopathy in each lower extremity.  Unfavorable ankylosis of the entire thoracolumbar spine was not shown.  

Records from the Comprehensive Pain Medicine show continued treatment for low back.  Other outpatient treatment records were also reviewed, but did not indicate findings worse that those reported in the VA examinations.

Finally, the Veteran was afforded a VA examination dated in August 2015.  The Veteran was indicated to be status-post old fracture transverse process, L1, with lumbar strain.  The Veteran was also noted to have IVDS status post surgery in 2009.  The Veteran was noted to have flare-ups and functional loss, to include no bending, running, prolong standing, and limited walking.  Range of motion testing indicated forward flexion (0-90): 0 to 20 degrees; let lateral flexion (0-30): 0 to 10 degrees; extension (0-30): 0 to 10 degrees; right lateral rotation (0-30): 0 to 10 degrees; right lateral flexion (0-30): 0 to 5 degrees; and left lateral rotation (0-30): 0 to 15 degrees.  There was no additional loss of function or range of motion after three repetitions.  There was evidence of pain with weight bearing, but no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the thoracolumbar spine.  With pain, functional limitation  was indicated to be forward flexion to 15 degrees, extension to 5 degrees, right lateral flexion to 5 degrees, left lateral flexion to 5 degrees, right lateral rotation to 5 degrees, left lateral rotation to 10 degrees.  There was no guarding or muscle spasm of the thoracolumbar spine.  There was no muscle atrophy and strength testing was mostly normal, as were deep tendon reflexes and neurological testing on the right.  Let lower extremity neurological testing indicated decreased sensation.  Straight leg raising test was negative on the right and positive on the left.  The Veteran was indicated to have no radiculopathy in the right lower extremity and mild radiculopathy in the left lower extremity.  There was no ankylosis and no other neurologic abnormalities or findings related to the thoracolumbar spine, such as bowel or bladder problems or pathologic reflexes.   The Veteran was indicated to have IVDS with undocumented bed rest reported by the Veteran.

Analysis

Based on the foregoing, the Board finds that an evaluation higher than 20 percent prior to August 11, 2009 is warranted.  The April 2009 reflects range of motion reduced to less than the normal 90 degrees, at 85 degrees.  Significantly, however, range of motion was limited by pain and there was some fatigue and weakness.  Even more significantly, the examiner wrote with regard to the Deluca criteria, "additional limitation due to flare-ups cannot be determined without resorting to mere speculation."  Such opinions, indicating without explanation that an opinion cannot be expressed without resort to speculation, are strongly disfavored.  Jones v. Shinseki, 23 Vet.  App. 382, 390 (2009).  Given that there was less motion than normal, additional limitation due to flare-ups, and no opinion on the precise extent of the limitation, the evidence is at least evenly balanced as to whether the symptoms of the Veteran's lumbar spine disability more nearly approximated flexion 30 degrees or less prior to August 11, 2009.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a rating of 40 percent is warranted prior to August 11, 2009. 

Finally, in order to warrant an evaluation in excess of 40 percent for the Veteran's lumbar spine disability, from November 1, 2009 (as well as prior thereto, the Board having granted a 40 percent rating for this time period, excluding the period of time during which a temporary total rating was in effect),  the evidence must show unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Here, neither the private and VA treatment notes nor the VA examination reports indicate that there was unfavorable ankylosis of the entire thoracolumbar spine or the entire spine for the appeal period.  Nor is there evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Rather, these documents contain either specific findings of no ankylosis or findings reflecting that there is no ankylosis.  In this regard, the Board notes that the Veteran was noted to have a period of eight weeks convalescence noted after the August 2009 surgery.  The Veteran was awarded a temporary 100 evaluation for this period.  There was no indication of incapacitating episodes, as defined in the applicable regulation, of sufficient duration to warrant a higher rating.

While VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, see DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45 (2013), this rule does not apply where the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  As such, these criteria do not apply to the Veteran's evaluation period from and after November 1, 2009.

As the preponderance of the evidence reflects the symptoms of the Veteran's lumbar spine disability do not more nearly approximate the criteria for a rating higher than 40 percent for any period of time, the benefit of the doubt doctrine is not for application in this regard.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 

The Board also finds that the schedular rating criteria adequately describe the Veteran's symptoms and disability.  Specifically, his symptoms of pain and its consequences including limitation of motion of the back are contemplated by the appropriate rating criteria as set forth above.  Significantly, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (for disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing).  Moreover, the general rating formula for diseases and injuries of the spine indicates that its criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.   In sum, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.


III.  Earlier effective date

The Veteran contends that he is entitled to an earlier effective date for the award of a 40 percent rating for his service-connected low back disability.  Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim; a claim reopened after final disallowance; or a claim for increase, will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) and (b)(2); 38 C.F.R. § 3.400(o)(1).

The only exception to the rule regarding increased ratings applies when the evidence demonstrates that it is factually ascertainable that an increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  See 38 U.S.C.A. § 5110(b)(3); 38 C.F.R. § 3.400(o)(2).  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  Id.  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  Id.  If the increase occurred after the date of claim, the effective date is the date of increase.  Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).

As noted above, the Veteran's lumbar spine disability is rated under DCs 5235-5237, and all spine disabilities are rated under the general rating formula.  In the decision above, the Board found that a rating of 40 percent is warranted prior to August 11, 2009.  This finding was based on the evidence of significant limitation of motion prior to that date, including due to pain from flare-ups, which resulted in symptoms more nearly approximating the criteria for a 40 percent rating prior to that date.  The primary piece of evidence was the April 2009 VA examination report.  There is no evidence that the Veteran's disability suddenly got worse on that date or on August 11, 2009.  Rather the evidence reflects a relative consistency in the symptoms from the March 31, 2009 date of claim.  Consequently, with reasonable doubt resolved in favor of the Veteran, an effective date of March 31, 2009 is warranted for an increased, 40 percent rating for the Veteran's lumbar spine disability.  Although an effective date of up to a year prior to that date is legally permissible, the evidence does not reflect that such was factually ascertainable during this time period.  An effective date earlier than March 31, 2009 is therefore not warranted.

The Board notes that the issues of entitlement to a rating higher than 20 percent for lumbar spine disability prior to August 11, 2009 and entitlement to an earlier effective date for a 40 percent rating for lumbar spine disability are different ways of addressing the same question.  In the decision above, the Board has determined that a 40 percent rating is warranted from the March 31, 2009 date of claim and this partially grants the benefit sought with regard to both the increased rating and earlier effective date claim.

IV.  Service connection.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Here, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran's service treatment records contain an August 1979 treatment note that offered a provisional diagnosis of severe reactive depression.  The actual diagnosis was deferred.  An October 1980 treatment note also indicated suspected depression secondary to back pain in service.  

Outpatient treatment records from the VA dated in September 2008 noted complaints of sleep disturbance, increased appetite with weight gain, decreased energy and motivation, and irritability.  The Veteran reported chronic back pain and indicated that his general heath was getting worse.  The Veteran stated that he had stopped working two months prior because he was having trouble getting out of bed.  The Veteran was given a diagnosis of depression.  Other treatment records indicated diagnoses of depressive disorder, as well as rule out mood disorder secondary to general medical condition, and mood disorder secondary to general medical condition.

On VA examination in March 2009, the Veteran reported that he went on disability in 2008 and that he was not able to do anything because of his lower back pain.  The Veteran reported that he would spend all day sleeping and though he tried to watch the news, he was unable to concentrate.  The examiner found that the Veteran had discrepancies in his reported employment.  The Veteran was noted to ambulate with a cane.  His speech was very low and somewhat muffled, his eye contact was avoidant, his affect was blunted, and thought process was logical, linear, and goal directed.  Memory was intact, insight was fair, and judgment was functional.  The Veteran was noted to be able to maintain activities of daily living.  Following review of the claims file and the electronic records, and following examination of the Veteran, the examiner found that in 2007 the Veteran reported symptoms that were grossly overstated.  Due to what the examiner found was an inconsistent report and at times false report, which the Veteran gave on interview, the examiner found it impossible to consider any valid Axis I diagnosis.  The examiner noted that the Veteran was seeking financial compensation due to unemployment.  The examiner indicated that there was evidence of lack of treatment response and treatment noncompliance.

On VA examination in November 2012, the examiner indicated that the Veteran's claims file was reviewed.  The examiner diagnosed depressive disorder not otherwise specified.  The Veteran reported that he moved in with his girlfriend in 2009 after back surgery, noting that he was no longer able to take care of  himself.  The Veteran reported attending class for stress anxiety anger management, and sleep.  The Veteran was noted to be receiving disability benefits from the Social Security Administration.  The Veteran reported that his symptoms started in 2009 and after his back surgery everything went downhill.  The examiner stated, after review of the claims file, that the Veteran's diagnosed depression was less likely as not proximately due to or the result of his service connected low back disability and stated that it was also less likely as not aggravated by the service connected disability.  The examiner noted that the Veteran continued to have inconsistencies between the record and his own report.

The Veteran submitted records from Dr. M, noting a provisional diagnosis of post-traumatic stress disorder and pain disorder associated with psychological factors and medical condition, chronic (principal).  Testing revealed severe distress since back pain became severe a few years prior.

A VA addendum opinion for review of Dr. M's report, was sought. The examiner gave the same opinion, that the Veteran's depression was less likely as not proximately due to or the result of his service connected low back disability.  And that it was less likely as not aggravated by his service connected disability.  The examiner noted that in the presence of inconsistencies between the Veteran's report and the record and in the presence of invalid MMPI 2 testing (which indicates inconsistencies) it appeared that the depressive disorder was less likely as not proximately due to the result of or aggravated by the Veteran's service connected disability.   

The Veteran's outpatient treatment records were reviewed.  The Veteran was indicated to have diagnoses of recurrent major depression, and major depressive disorder, severe, without psychosis.  He was receiving ongoing treatment for this condition.

Finally, the Veteran submitted the evaluation of his treating VA physician dated in January 2016.  The physician indicated that he had been treating the Veteran for the past 3-1/2 years.  He indicated that he saw the Veteran approximately once every 3 months, for a total of 15 visits.  The physician reported that the Veteran suffers from recurrent major depressive disorder, as well as sleep apnea, chronic pain, and several other medical conditions.  The Veteran was noted to be compliant with the physician's treatment recommendations, including keeping appointments regularly and taking medications as prescribed.  The Veteran also attended and participated, to the degree that he was able, in multiple psychotherapy groups, classes, groups, and educational programs offered through the Gulf Coast VA.  Despite this, the Veteran was noted to have severe debilitating depression, which could be expected to persist into the foreseeable future.  The Veteran was noted to be a stoic individual that does not typically complain and does not appear to exaggerate symptoms.  The physician noted that the Veteran's pain level appeared to fluctuate, objective observation of the degree of involuntary grimacing and grunting, the Veteran's inability to sit in one position for more than a few minutes, and his antalgic gait. The physician stated that this chronic and often severe pain was debilitating from a psychiatric point of view, in that it exacerbates his depression in part because it interferes with his sleep and because it is demoralizing.  The physician indicated that the Veteran did not suffer from depression prior to his military service.  It was noted that the Veteran was a paratrooper in training at Ft. Bragg.  He began having low back pain after his 12th jump.  He sought medical treatment at that time, including an evaluation by a physician, but was told they could find nothing physically wrong with him.  The pain persisted and he began missing formations.  At some point he was referred to a psychologist.  He was first diagnosed with depression at that time.  He continued jumping from airplanes.  After his 30th jump he again saw a physician and this time a fracture of the lumbar spine was found.  In summary, the physician found that the Veteran's depression started while he was in  the military, that the depression is debilitating, and that the Veteran is unable to work due to the depression.  The physician stated that it was his considered medical opinion that the Veteran's major depressive disorder was precipitated by events during military service and is exacerbated by his chronic pain.

Based on the foregoing, and affording the Veteran the benefit of the doubt, the Board finds that service connection is warranted in this case for major depressive disorder.  While VA examiners in this case indicated that the Veteran's diagnosed disorder was not likely related to service, the Board finds that the opinion of the Veteran's treating physician to be entitled to equal probative weight, as he explained the reasons for his conclusion based on an accurate characterization of the evidence of record, as the service treatment records also indicate some kind of nascent depression in service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning). 

In sum, the evidence is approximately evenly balanced as to whether the Veteran's major depressive disorder had its onset in service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for major depressive disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An evaluation of 40 percent, but no higher, prior to August 11, 2009, for status-post old fracture transverse process, L-1, with lumbar strain, is granted, subject to controlling regulations governing the payment of monetary awards.

An evaluation in excess of 40 percent from and after November 1, 2009, for status-post old fracture transverse process, L-1, with lumbar strain, is denied.

An effective date of March 31, 2009, but no earlier, for the assignment of a 40 percent evaluation for status-post fracture transverse process, L-1, with lumbar strain, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to service connection for major depressive disorder is granted. 





REMAND

In December 2014, the RO denied a temporary total evaluation because of hospital treatment in excess of 21 days.  The Veteran was notified of this decision in a letter dated January 6, 2015.  On January 6, 2016, the RO received the Veteran's notice of disagreement with this decision.  In August 2015, the RO denied the Veteran's claim for TDIU.  In June 2016, the Veteran submitted his notice of disagreement with this decision.  The RO, however, has not issued to the Veteran a statement of the case with respect to these issues.  Inasmuch as the RO has not furnished the appellant a statement of the case that addresses these issues, a remand is warranted.  See 38 C.F.R. § 19.9(c) (2015), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  Although the issue of entitlement to TDIU is also part and parcel of the increased rating claim on appeal, the Board finds that initial RO consideration of this issue to include the increased rating granted by the Board prior to August 11, 2009, is warranted.

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran a statement of the case regarding the issues of entitlement to TDIU and a temporary total evaluation because of hospital treatment in excess of 21 days, to include notification of the need, and the appropriate time period, in which to file a substantive appeal to perfect the issue.  Only if a timely substantive appeal is filed should these issues be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


